DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/283,019, was filed on Sept. 30, 2016.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 29, 2021 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of March 2, 2022.
After the entry of amendments, claims 1-4, 7-10, 12-14 and 17-25 are pending, of which claims 1, 4, and 19 are independent.  
Independent claims 1, 4, and 19, and dependent claims 2-4 and 23 are currently amended.  Claims 5, 6, 11, 15 and 16 were previously cancelled.
All pending claims have been examined on the merits.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on Jan. 26, 2022 has been considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-10, 12, 13, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,978,076 B2 to Mathew (“Mathew”, Filed Apr 14, 2014.  Published May 22, 2018), in view of US 10,217,093 to Trivedi et al. (“Trivedi”, Eff. Filing Date: Nov. 14, 2014). 
In regards to claim 1, Mathew discloses: 
1. A computer-implemented method comprising:

	receiving, by a payment processing system (PPS), a request for a cash amount to be provided to a requestor user, the request originating from a first instance of a payment application provided by the PPS and executing on an intervening user device associated with an intervening user, wherein the intervening user is associated with the requestor user;

(See Mathew, col. 7, lines 20-35: “Lenders in the vicinity of the requestor 102 view the request and those who are interested in helping can accept the request. At step 206, the service provider server 180 compiles a list of interested lenders and selects one lender (e.g., lender 104), based on a list of criteria, such as relationship with the requestor 102, distance separating the lender 104 from the requestor 102, rating of the lender 104, amount of cash needed, urgency of the request, etc. The different criteria may be determined and prioritized by the requestor 102 or the service provider server 180. As such, different requestors may have different priorities and be matched with different lenders. For example, the requestor 102 may prioritize the relationship he or she has with the lender 104 over distance so that a friend of the requestor 102 is placed higher on the list than a stranger who is closer.”)

The Examiner interprets “wherein the intervening user is associated with the requestor user” according to the definition of “intervening user” in para. [0062] of the specification: “In a similar manner, financial accounts can also be sent for sender and all other parties, like intermediate parties, such as network contacts, shown as intermediate party 106 associated with intermediate device 106A. The network contacts may be provided by the requestor and as such the requestor may be given the option of selecting which contacts he would like to be included in the sender search. For example, the requestor may choose to only include “trusted contacts” in the search. The user may select other filters (e.g., “friends”, “work associates”, “family members”).”

receiving, by the PPS, first location data indicating a first location of a requestor device of the requestor user, the intervening user device having transmitted the request and the first location data of the requestor device to the PPS, …

(See Mathew, col.8, lines 37-50: “Once the exchange occurs, the requestor 102 acknowledges receipt of the cash. For example, the requestor 102 can click on a button on a mobile application provided by the service provider. In certain embodiments, the acknowledgement may need to work in the absence of a network for the requestor 102, lender 104, or both. In these cases, assuming that at least one party has access to a network, the acknowledgement is transferred to the party with the network and passed to the service provider server 180 using, for example, Bluetooth low energy, Quick Response (QR) codes, or WiFi Direct. In the complete absence of a network, the acknowledgement can be lined up and sent to the service provider server 180 when a network is available to either the requestor 102 or the lender 104.”)

The Examiner interprets that in a similar manner as described above, a WiFi or Bluetooth network also enables “the intervening user device having transmitted the request and the first location data of the requestor device to the PPS”. 

… the requestor device including a first location sensor for generating the first location data;

(See Mathew, col.4, lines 13-32: “Requestor device 120 and lender device 150, in one embodiment, each include a geo-location component adapted to monitor and provide an instant geographical location (i.e., geo-location) of the devices 120 and 150. In one implementation, the geo-location of the devices 120, 150 may include global positioning system (GPS) coordinates, zip-code information, area-code information, street address information, and/or various other generally known types of geo-location information. In one example, the geo-location information may be directly entered into the devices 120, 150 by a user via a user input component, such as a keyboard, touch display, and/or voice recognition microphone. In another example, the geo-location information may be automatically obtained and/or provided by the devices 120, 150 via an internal or external GPS monitoring component. In other embodiments, the geo-location can be automatically obtained without the use of GPS. In some instances, cell signals or wireless signals are used. This helps to save battery life and to allow for better indoor location where GPS typically does not work.”)

receiving, by the PPS from a plurality of sender devices, second location data indicating respective locations of respective individual sender devices of the plurality of sender devices, the individual sender devices including respective second location sensors for generating the respective locations thereof;

(See Mathew, col.4, lines 13-32: “Requestor device 120 and lender device 150, in one embodiment, each include a geo-location component adapted to monitor and provide an instant geographical location (i.e., geo-location) of the devices 120 and 150. In one implementation, the geo-location of the devices 120, 150 may include global positioning system (GPS) coordinates, zip-code information, area-code information, street address information, and/or various other generally known types of geo-location information. In one example, the geo-location information may be directly entered into the devices 120, 150 by a user via a user input component, such as a keyboard, touch display, and/or voice recognition microphone. In another example, the geo-location information may be automatically obtained and/or provided by the devices 120, 150 via an internal or external GPS monitoring component. In other 

determining, by the PPS, a preferred sender associated with a preferred sender device, wherein:
the preferred sender is capable of offering at least a portion of the cash amount to the requestor user,  
the preferred sender device is at a preferred sender device location that is more than a threshold distance away from the location of the requestor device, and 
the preferred sender is determined based on at least one of a cash balance of a sender or release timing indicating how fast a sender can release funds;

(See Mathew, col. 7, lines 20-35: “Lenders in the vicinity of the requestor 102 view the request and those who are interested in helping can accept the request. At step 206, the service provider server 180 compiles a list of interested lenders and selects one lender (e.g., lender 104), based on a list of criteria, such as relationship with the requestor 102, distance separating the lender 104 from the requestor 102, rating of the lender 104, amount of cash needed, urgency of the request, etc. The different criteria may be determined and prioritized by the requestor 102 or the service provider server 180. As such, different requestors may have different priorities and be matched with different lenders. For example, the requestor 102 may prioritize the relationship he or she has with the lender 104 over distance so that a friend of the requestor 102 is placed higher on the list than a stranger who is closer.”)

offering, by the PPS to the preferred sender device, an incentive to relocate to within the threshold distance from the first location of the requestor device, wherein the incentive is based on at least one of a location, an urgency of the request, or a time of day;

(See Mathew, col. 6, line 62 to col.7, line 19: “The reward may be in various forms, such as cash rewards, coupons, vouchers, deals, virtual points, ratings, and bounties. To use the service provided by the service provider, the requestor 102 typically pays a fee, although a fee may be waived or not required in certain situations or cases, including whether the requestor 102 is a loyal or valued customer of the service provider. In some embodiments, a portion of this fee is provided to the lender 104 as the reward. For example, part of the fee received from the requestor 102 can be transferred to the account of the lender as a cash reward. The reward may take the form of coupons, vouchers, and deals that the lender can use at nearby businesses. The deals can be offered in conjunction with and paid for by businesses in the vicinity. Virtual points can be “karma points,” which don't have a monetary value, but may be desired by the lender as a social status symbol. Ratings can be provided by the requestor 102 after the transaction. Although the ratings do not have monetary value, they can also act as a social status symbol. The ratings can also be used by the service provider server 180 to select prospective lenders. The requestor 102 may also offer a bounty or premium reward if his or her location is out of the way, the requested cash is a large amount, or if the cash is needed urgently. The bounty serves as an added incentive for lenders to accept the request.”)


receiving, by the PPS, third location data of the preferred sender device indicating a new location of the preferred sender device, and

In various embodiments, the service provider server 180 displays the location of the requestor 102 to the lender 104 and/or the location of the lender 104 to the requestor 102 on a map. In some embodiments, the server 180 suggests public locations for the requestor 102 and lender 104. Suitable public locations include parks, gas stations, restaurants, malls, shops, etc.”)

	upon determining that the new location is within the threshold distance from the first location, providing, by the PPS and via the first instance of the payment application executing on the intervening user device, a user interface to receive a numerical value corresponding to the cash amount to initiate an electronic transfer of the numerical value corresponding to the cash amount from a financial account of the intervening user to a preferred sender financial account via the payment processing system, wherein the financial account of the intervening user and the preferred sender financial account are each associated with the PPS;

(See Mathew, col.2, lines 16-29: “In various embodiments, service provider server 180 includes a crowdsource application 184. The crowdsource application 184 receives a request for cash from the requestor 102, locates lenders (e.g., lender 104) in the vicinity of requestor 104, and broadcasts the request to nearby lenders. When a lender 104 accepts the request, the crowdsource application 184 generates a list of all lenders in the area that are interested in providing funds to the requestor 102. The crowdsource application 184 picks a suitable lender 104, based on a list of criteria. The lender 104 and requestor 102 are matched, and the crowdsource application 184 transmits a message to both parties, which allows them to select a time and location to meet. After the parties meet and cash is exchanged, the requestor 102 can acknowledge the receipt of cash, and the crowdsource application 184 provides a reward, if appropriate, to the lender 104. Service provider server 180 may also process a debit of an account of the requestor 102 for the received cash (plus any fees, charges, or incentives for the lender) and a credit of an account of the lender 104 for the cash provided (plus any rewards or incentives from the requestor.”)

making available, by the PPS to the preferred sender device, the incentive.

(See Mathew, col. 6, line 62 to col.7, line 19: “The reward may be in various forms, such as cash rewards, coupons, vouchers, deals, virtual points, ratings, and bounties. To use the service provided by the service provider, the requestor 102 typically pays a fee, although a fee may be waived or not required in certain situations or cases, including whether the requestor 102 is a loyal or valued customer of the service provider. In some embodiments, a portion of this fee is provided to the lender 104 as the reward. For example, part of the fee received from the requestor 102 can be transferred to the account of the lender as a cash reward. The reward may take the form of coupons, vouchers, and deals that the lender can use at nearby businesses. The deals can be offered in conjunction with and paid for by businesses in the vicinity. Virtual points can be “karma points,” which don't have a monetary value, but may be desired by the lender as a social status symbol. Ratings can be provided by the requestor 102 after the transaction. Although the ratings do not have monetary value, they can also act as a social status symbol. The ratings can also be used by the service provider server 180 to select prospective lenders. The requestor 102 may also offer a bounty or premium reward if his or her location is out of the way, the requested cash is a large amount, or if the cash is needed urgently. The bounty serves as an added incentive for lenders to accept the request.”)

Mathew, it fails to expressly disclose the following claimed features, which are disclosed by Trivedi:
sending, by the PPS to a second instance of the payment application executing on the preferred sender device, the request for the cash amount including information identifying the requestor user and the numerical value of the cash amount;

(See Trivedi, Fig. 6, “alert 621, 622, 623”, and col.23, line 61 to col. 24, line 3: “Once the withdrawing party has inputted an amount, a request may be transmitted 631 to providing party systems. Providing party systems may receive an alert 621, 622, 623 informing a potential providing party that a withdrawing party is requesting cash. If a providing party accepts the request and agrees to provide the requested cash, withdrawing party may be presented interface 613 which informs withdrawing party that cash is available. Withdrawing party may then review information about a providing party via interface 614.”)

receiving, by the PPS, a confirmation from the intervening user device that the requestor user has received the cash amount; and

(See Trivedi, Fig. 6, “alert 621, 622, 623”, and col.23, line 61 to col. 24, line 3: “Once the withdrawing party has inputted an amount, a request may be transmitted 631 to providing party systems. Providing party systems may receive an alert 621, 622, 623 informing a potential providing party that a withdrawing party is requesting cash. If a providing party accepts the request and agrees to provide the requested cash, withdrawing party may be presented interface 613 which informs withdrawing party that cash is available. Withdrawing party may then review information about a providing party via interface 614.”)

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Mathew with Trivedi, because both references are directed to the same field of endeavour, more specificially “Location-based crowdsourced funds” for Mathew and “System and method of social cash withdrawal” for Trivedi.
In regards to claim 2, Trivedi discloses: 
2. (Currently Amended) The method of claim 1, wherein the method further comprises:

receiving, from the preferred sender device, information identifying the preferred sender;

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

receiving, from the first instance of the payment application executing on the intervening user device, information identifying the intervening user; and

(See Trivedi, col. 11, lines 35-45: “Third party system 160 may include at least an input/output module 162 and/or data storage (not shown) storing third party system data. A third party system 160 may include a social media system, such as a system associated with Facebook, Twitter, Instagram, Pinterest, and the like; a rating system, such as a system associated with Yelp, CitySearch, Angie's List, and the like; a mapping system, such as a system associated with Google Maps, Apple Maps, and the like; and/or any 

The Examiner interprets that Trivedi’s “third party system 160” corresponds to the claimed “intervening user device”

determining, by the PPS, the financial account of the preferred sender and the financial account of the intervening user based on an association between the identifying information identifying the intervening user and the financial account.

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

In regards to claim 3, Trivedi discloses: 
	3. The method of claim 1, wherein the preferred sender is determined further based on 

applying an association model that associates one or more senders corresponding to the plurality of senders with the requestor user based on predetermined criteria including a relationship between the requestor user and the one or more senders, a distance separating the requestor user and the one or more senders, a preference of the one or more senders, a preference of the requestor, a degree of network separation between the senders and the intervening user, a degree of network separation between the one or more senders and the requestor user, ratings of the one or more senders, availability of the one or more senders, time of the day, or a release timing related to how fast the one or more senders can dispense the cash amount to the requestor user.

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

In regards to claim 4, Mathew discloses: 
4. A method comprising:

	receiving, from a device of a requestor or on behalf of the requestor, a request for an amount of funds as part of a monetary transaction

(See Mathew, col. 6, lines 6-13: “A requestor 102 is in need of cash and submits a request for cash to the service provider server 180. At step 202, the service provider server 180 receives the request. The request, in various embodiments, includes the amount needed, currency code (e.g., US Dollar, Japanese Yen, Indian Rupee, Singapore Dollar, etc.), and the location of the requestor 102. The request may also include how quickly the cash is needed.”)

 and a location of the device of the requestor;

(See Mathew, col. 6, lines 34-39: “At step 204, the service provider server 180 locates lenders within a predetermined proximity to the requestor 102 and broadcasts the request to these lenders. For example, the service provider determines the location of the requestor 102 and lenders within a particular distance of the requestor 102.”)

determining, by a payment processing system (PPS), one or more senders capable of physically furnishing at least a portion of the amount of funds requested as part of the monetary transaction, based on respective cash balance values associated with the one or more senders and indicated in respective payment applications executing on each one of a plurality of sender devices respectively corresponding with the one or more senders, the respective cash balance values indicating the respective amounts of physical cash that the one or more senders are capable of furnishing to the requestor;


(See Mathew, col. 7, lines 15-19: “The requestor 102 may also offer a bounty or premium reward if his or her location is out of the way, the requested cash is a large amount, or if the cash is needed urgently. The bounty serves as an added incentive for lenders to accept the request.”)

(See Mathew, col. 7, lines 20-35: “Lenders in the vicinity of the requestor 102 view the request and those who are interested in helping can accept the request. At step 206, the service provider server 180 compiles a list of interested lenders and selects one lender (e.g., lender 104), based on a list of criteria, such as relationship with the requestor 102, distance separating the lender 104 from the requestor 102, rating of the lender 104, amount of cash needed, urgency of the request, etc. The different criteria may be determined and prioritized by the requestor 102 or the service provider server 180. As such, different requestors may have different priorities and be matched with different lenders. For example, the requestor 102 may prioritize the relationship he or she has with the lender 104 over distance so that a friend of the requestor 102 is placed higher on the list than a stranger who is closer.”)

The Examiner interprets “wherein the intervening user is associated with the requestor user” according to the definition of “intervening user” in para. [0062] of the specification: “In a similar manner, financial accounts can also be sent for sender and all other parties, like intermediate parties, such as network contacts, shown as intermediate party 106 associated with intermediate device 106A. The network contacts may be provided by the requestor and as such the requestor may be given the option of selecting which contacts he would like to be included in the sender search. For example, the requestor may choose to only include “trusted contacts” in the search. The user may select other filters (e.g., “friends”, “work associates”, “family members”).”

obtaining by the PPS, via the respective payment applications executing on each of the plurality of sender devices, respective locations of the one or more sender devices;

(See Mathew, col.4, lines 13-32: “Requestor device 120 and lender device 150, in one embodiment, each include a geo-location component adapted to monitor and provide an instant geographical location (i.e., geo-location) of the devices 120 and 150. In one implementation, the geo-location of the devices 120, 150 may include global positioning system (GPS) coordinates, zip-code information, area-code information, street address information, and/or various other generally known types of geo-location information. In one example, the geo-location information may be directly entered into the devices 120, 150 by a user via a user input component, such as a keyboard, touch display, and/or voice recognition microphone. In another example, the geo-location information may be automatically obtained and/or provided by the devices 120, 150 via an internal or external GPS monitoring component. In other embodiments, the geo-location can be automatically obtained without the use of GPS. In some instances, cell signals or wireless signals are used. This helps to save battery life and to allow for better indoor location where GPS typically does not work.”)

sending, by the PPS to the one or more sender devices, offering an incentive for the one or more senders to relocate to within the threshold distance and to furnish the at least the portion of the amount of funds to the requestor, wherein the incentive is based on at least one of a location, an urgency of the request, or a time of day;

(See Mathew, col. 6, line 62 to col.7, line 19: “The reward may be in various forms, such as cash rewards, coupons, vouchers, deals, virtual points, ratings, and bounties. To use the service provided by the service provider, the requestor 102 typically pays a fee, although a fee may be waived or not required in certain situations or cases, including whether the requestor 102 is a loyal or valued customer of the service provider. In some embodiments, a portion of this fee is provided to the lender 104 as the reward. For example, part of the fee received from the requestor 102 can be transferred to the account of the lender as a cash reward. The reward may take the form of coupons, vouchers, and deals that the lender can use at nearby businesses. The deals can be offered in conjunction with and paid for by businesses in the vicinity. Virtual points can be “karma points,” which don't have a monetary value, but may be desired by the lender as a social status symbol. Ratings can be provided by the requestor 102 after the transaction. Although the ratings do not have monetary value, they can also act as a social status symbol. The ratings can also be used by the service provider server 180 to select prospective lenders. The requestor 102 may also offer a bounty or premium reward if his or her location is out of the way, the requested cash is a large amount, or if the cash is needed urgently. The bounty serves as an added incentive for lenders to accept the request.”)

determining, by the PPS, a preferred sender of the one or more senders based on a cash balance of a sender or release timing indicating how fast a sender can release funds;

(See Mathew, col. 7, lines 20-35: “Lenders in the vicinity of the requestor 102 view the request and those who are interested in helping can accept the request. At step 206, the service provider server 180 compiles a list of interested lenders and selects one lender (e.g., lender 104), based on a list of criteria, such as relationship with the requestor 102, distance separating the lender 104 from the requestor 102, rating of the lender 104, amount of cash needed, urgency of the request, etc. The different criteria may be determined and prioritized by the requestor 102 or the service provider server 180. As such, different requestors may have different priorities and be matched with different lenders. For example, the requestor 102 may prioritize the relationship he or she has with the lender 104 over distance so that a friend of the requestor 102 is placed higher on the list than a stranger who is closer.”)

receiving, by the PPS and from a preferred sender device associated with the preferred sender, an indication that the preferred sender accepts the incentive,

(See Mathew, col. 7, lines 20-26: “Lenders in the vicinity of the requestor 102 view the request and those who are interested in helping can accept the request. At step 206, the service provider server 180 compiles a list of interested lenders and selects one lender (e.g., lender 104), based on a list of criteria, such as relationship with the requestor 102, distance separating the lender 104 from the requestor 102, rating of the lender 104, amount of cash needed, urgency of the request, etc.”)

(See Mathew, col.2, lines 16-29: “At step 208, the service provider server 180 sends a message to the requestor 102 and the lender 104, indicating that they are matched. The requestor 102 and lender 104 can then select a location and time to exchange the cash. In various embodiments, the service provider server 180 displays the location of the requestor 102 to the lender 104 and/or the location of the lender 104 to the requestor 102 on a map. In some embodiments, the server 180 suggests public locations for the requestor 102 and lender 104. Suitable public locations include parks, gas stations, restaurants, malls, shops, etc.”)

	upon determining that an updated location of the preferred sender device is within the threshold distance from the location of the requestor device;

(See Mathew, col.2, lines 16-29: “In various embodiments, service provider server 180 includes a crowdsource application 184. The crowdsource application 184 receives a request for cash from the requestor 102, locates lenders (e.g., lender 104) in the vicinity of requestor 104, and broadcasts the request to nearby lenders. When a lender 104 accepts the request, the crowdsource application 184 generates a list of all lenders in the area that are interested in providing funds to the requestor 102. The crowdsource application 184 picks a suitable lender 104, based on a list of criteria. The lender 104 and requestor 102 are matched, and the crowdsource application 184 transmits a message to both parties, which allows them to select a time and location to meet. After the parties meet and cash is exchanged, the requestor 102 can acknowledge the receipt of cash, and the crowdsource application 184 provides a reward, if appropriate, to the lender 104. Service provider server 180 may also process a debit of an account of the requestor 102 for the received cash (plus any fees, charges, or incentives for the lender) and a credit of an account of the lender 104 for the cash provided (plus any rewards or incentives from the requestor.”)

The Examiner interprets that “a list of all lenders in the area” inherently requires a threshold distance.

receiving, by the PPS and from the device of the requestor, a confirmation from the requestor that the preferred sender has delivered an amount of physical cash to the requestor, wherein the amount of physical cash corresponds to at least a portion of the amount of funds requested; and

(See Mathew, col.2, lines 16-29: “In various embodiments, service provider server 180 includes a crowdsource application 184. The crowdsource application 184 receives a request for cash from the requestor 102, locates lenders (e.g., lender 104) in the vicinity of requestor 104, and broadcasts the request to nearby lenders. When a lender 104 accepts the request, the crowdsource application 184 generates a list of all lenders in the area that are interested in providing funds to the requestor 102. The crowdsource application 184 picks a suitable lender 104, based on a list of criteria. The lender 104 and requestor 102 are matched, and the crowdsource application 184 transmits a message to both parties, which allows them to select a time and location to meet. After the parties meet and cash is exchanged, the requestor 102 can acknowledge the receipt of cash, and the crowdsource application 184 provides a reward, if appropriate, to the lender 104. Service provider server 180 may also process a debit of an account of the requestor 102 for the received cash (plus any fees, charges, or incentives for the lender) and a credit of an account of the lender 104 for the cash provided (plus any rewards or incentives from the requestor.”)

transferring, by the PPS, an amount of funds equal to the amount of physical cash delivered by the preferred sender to the requestor, from a first stored balance associated with the requestor to a second stored balance associated with the preferred sender, wherein the first stored balance and the second stored balance are maintained by the PPS; and

(See Mathew, col.2, lines 16-29: “In various embodiments, service provider server 180 includes a crowdsource application 184. The crowdsource application 184 receives a request for cash from the Service provider server 180 may also process a debit of an account of the requestor 102 for the received cash (plus any fees, charges, or incentives for the lender) and a credit of an account of the lender 104 for the cash provided (plus any rewards or incentives from the requestor.”)

making available, by the PPS to the preferred sender, the incentive.

(See Mathew, col. 6, line 62 to col.7, line 19: “The reward may be in various forms, such as cash rewards, coupons, vouchers, deals, virtual points, ratings, and bounties. To use the service provided by the service provider, the requestor 102 typically pays a fee, although a fee may be waived or not required in certain situations or cases, including whether the requestor 102 is a loyal or valued customer of the service provider. In some embodiments, a portion of this fee is provided to the lender 104 as the reward. For example, part of the fee received from the requestor 102 can be transferred to the account of the lender as a cash reward. The reward may take the form of coupons, vouchers, and deals that the lender can use at nearby businesses. The deals can be offered in conjunction with and paid for by businesses in the vicinity. Virtual points can be “karma points,” which don't have a monetary value, but may be desired by the lender as a social status symbol. Ratings can be provided by the requestor 102 after the transaction. Although the ratings do not have monetary value, they can also act as a social status symbol. The ratings can also be used by the service provider server 180 to select prospective lenders. The requestor 102 may also offer a bounty or premium reward if his or her location is out of the way, the requested cash is a large amount, or if the cash is needed urgently. The bounty serves as an added incentive for lenders to accept the request.”)

However, under a conservative reading of Mathew, it fails to expressly disclose the following claimed features, which are disclosed by Trivedi:
determining that each of the one or more sender devices is located more than a threshold distance away from the location of the requestor device;

(See Trivedi, col.22, lines 24-34: “A providing party system also may utilize location-based technologies to receive an alert when a withdrawing party arrives within a threshold distance of providing party system. For example, location-based technologies may include utilizing GPS, multilateration of radio signals, network-based location data, device-based technology, Subscriber Identity Module (“SIM”)-based data, crowdsourced WiFi data, indoor proximity systems, and/or any combination of the above. Location-based technologies may deliver alerts to providing parties when a withdrawing party device is within a threshold distance of the providing party location.”)

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Mathew with Trivedi, because both references are directed to the same field of Mathew and “System and method of social cash withdrawal” for Trivedi.
In regards to claim 5, it is cancelled. 
In regards to claim 6, it is cancelled.
In regards to claim 7, Trivedi discloses: 
	7. The method of claim 4, wherein receiving the request on behalf of the requestor comprises receiving, by the PPS, the request from an intervening party directly or indirectly associated with the requestor.

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

In regards to claim 8, Trivedi discloses: 
	8.  The method of claim 7,  further comprising:

receiving, from the respective payment applications associated with the one or more sender devices of the one or more senders, information identifying the one or more senders;

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

receiving, from the payment application executing on a device associated with the intervening party, information identifying the intervening party;

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

determining, by the PPS, one or more respective financial accounts of the one or more senders, based on an association between the information identifying the one or more senders and one or more financial accounts respectively corresponding to the one or more senders; and

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

 determining, by the PPS, a financial account of the intervening party based on an association between the information identifying the intervening party and the financial account of the intervening party.

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

In regards to claim 9, 
	9.    (Previously Presented) The method of claim 7, further comprising electronically transferring the amount of funds equal to the physical cash delivered by the preferred sender to the requestor from a financial account of the intervening party or a financial account of the requestor to a financial account of the sender via the PPS.



In regards to claim 10, 
	10.    (Previously Presented) The method of claim 4, wherein the PPS is controlled by an entity other than a bank or a credit union.

According to MPEP § 707.07(f), form paragraph 7.37.09, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”

In regards to claim 11, it is cancelled.
In regards to claim 12, 
	12. The method of claim 4, further comprising:

	determining the respective cash balance values based on current, previous, or predicted transaction history of the one or more senders with the PPS.

(See Trivedi, for example at col.1, line 64 through col.2, line 2: “ A providing party may include any party (an individual, a business, or the like) who has cash to provide to the withdrawing party while receiving a transfer of funds from an account associated with the withdrawing party in an account associated with the providing party.

(See also at Trivedi’s col.4 lines 36-39, as follows: “A providing party may be determined based on a number of factors including, for example, providing party location, withdrawing party preferences, withdrawing party security preferences, and/or providing party security preferences.”)

In regards to claim 13, 
	13. The method of claim 4, wherein the method further comprises:
receiving an identification code from the device of the requestor and the preferred sender device; and

verifying that the identification code is valid at the time of delivery of the physical cash.

(See, e.g., Trivedi, Figure 5 and its description in cols. 21-23)

In regards to claims 15 and 16, they are cancelled.
In regards to claim 17, Mathew discloses: 
	17. The method of claim 4, further comprising

	sending, by the PPS, a photo provided by the requestor to the preferred sender to enable the preferred sender to verify an identity of the requestor.

 [0019] The requestor device 120, in one embodiment, may include at least one user identifier 126, which may be implemented, for example, as operating system registry entries, cookies associated with photograph images, biometric IDs, addresses, phone numbers, etc.) and banking information and/or funding sources (e.g., one or more banking institutions, credit card issuers, user account numbers, security data and information, etc.). In various implementations, the user identifier 126 may be passed with a user login request to the service provider server 180 via the network 160, and the user identifier 126 may be used by the service provider server 180 to associate the requestor 102 with a particular user account maintained by the service provider server 180.

In regards to claim 18, Trivedi discloses: 
	18.    (Previously Presented) The method of claim 4, further comprising receiving a confirmation from the sender or the requestor, the receiving the conformation comprising:

	receiving, by the PPS from the preferred sender device and the  device associated with the requestor, gesture information indicating that the preferred sender and the requestor have consummated the  delivery of the physical cash to the requestor.

(See Trivedi, Figure 5, step 522, and col.23, lines 26-41: “At block 520, the withdrawal system may transmit an alert to the providing party system that the withdrawal amount has been transferred into an account associated with providing party. At block 522, the withdrawal system may transmit a number of post-transfer activity options to a withdrawing party device and/or providing party system. For example, the withdrawing party may rate the providing party, the providing party may rate the withdrawing party, the withdrawing party may want to electronically share data regarding a newly discovered merchant (i.e., the providing party), and the like. Should the withdrawing party and/or the providing party desire to perform any post-transfer activities, the withdrawal system may receive a request to perform an activity and may direct the party to a third-party system or may receive input regarding the activity and transmit the input to a third-party system via an API.”

In regards to claim 19, Mathew discloses: 
19. A payment system comprising:

one or more processors;
one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, program when executed by the one or more processors, cause the one or more processors to perform actions comprising:

(Mathew, col.9, line 50 to col.10, line 5: “Components of computer system 300 also include a system memory component 310 (e.g., RAM), a static storage component 316 (e.g., ROM), and/or a disk drive 318. Computer system 300 performs specific operations by processor 314 and other components by executing one or more sequences of instructions contained in system memory component 310. Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor 314 for execution. Such a medium may take many forms, including but not limited to, non-volatile media, volatile media, and transmission media. In various implementations, non-volatile media includes optical or magnetic disks, volatile media includes dynamic memory, such as system memory component 310, and transmission media includes coaxial cables, copper wire, and fiber optics, including wires that comprise bus 312. In one embodiment, the logic is 

	receiving, from a device of a requestor or on behalf of the requestor, a request for an amount of funds as part of a monetary transaction

(See Mathew, col. 6, lines 6-13: “A requestor 102 is in need of cash and submits a request for cash to the service provider server 180. At step 202, the service provider server 180 receives the request. The request, in various embodiments, includes the amount needed, currency code (e.g., US Dollar, Japanese Yen, Indian Rupee, Singapore Dollar, etc.), and the location of the requestor 102. The request may also include how quickly the cash is needed.”)

 and a location of the device of the requestor;

(See Mathew, col. 6, lines 34-39: “At step 204, the service provider server 180 locates lenders within a predetermined proximity to the requestor 102 and broadcasts the request to these lenders. For example, the service provider determines the location of the requestor 102 and lenders within a particular distance of the requestor 102.”)

determining, by a payment processing system (PPS),a preferred sender capable of physically furnishing at least a portion of the amount of funds based on respective cash balance values associated with the preferred sender in a payment application executing on a preferred sender device corresponding with the preferred sender, the cash balance value indicating an amount of physical cash that the preferred sender is capable of furnishing to the requestor, ;

(See Mathew, col. 7, lines 15-19: “The requestor 102 may also offer a bounty or premium reward if his or her location is out of the way, the requested cash is a large amount, or if the cash is needed urgently. The bounty serves as an added incentive for lenders to accept the request.”)

(See Mathew, col. 7, lines 20-35: “Lenders in the vicinity of the requestor 102 view the request and those who are interested in helping can accept the request. At step 206, the service provider server 180 compiles a list of interested lenders and selects one lender (e.g., lender 104), based on a list of criteria, such as relationship with the requestor 102, distance separating the lender 104 from the requestor 102, rating of the lender 104, amount of cash needed, urgency of the request, etc. The different criteria may be determined and prioritized by the requestor 102 or the service provider server 180. As such, different requestors may have different priorities and be matched with different lenders. For example, the requestor 102 may prioritize the relationship he or she has with the lender 104 over distance so that a friend of the requestor 102 is placed higher on the list than a stranger who is closer.”)


wherein the preferred sender device is selected from a plurality of sender devices based on at least one of a cash balance of a sender or release time indicating how fast a sender can release funds;

(See Mathew, col. 7, lines 20-35: “Lenders in the vicinity of the requestor 102 view the request and those who are interested in helping can accept the request. At step 206, the service provider server 180 compiles a list of interested lenders and selects one lender (e.g., lender 104), based on a list of criteria, distance separating the lender 104 from the requestor 102, rating of the lender 104, amount of cash needed, urgency of the request, etc. The different criteria may be determined and prioritized by the requestor 102 or the service provider server 180. As such, different requestors may have different priorities and be matched with different lenders. For example, the requestor 102 may prioritize the relationship he or she has with the lender 104 over distance so that a friend of the requestor 102 is placed higher on the list than a stranger who is closer.”)


obtaining by the PPS, via the payment application executing on the preferred sender devices, a location of the preferred sender device;

 (See Mathew, col.4, lines 13-32: “Requestor device 120 and lender device 150, in one embodiment, each include a geo-location component adapted to monitor and provide an instant geographical location (i.e., geo-location) of the devices 120 and 150. In one implementation, the geo-location of the devices 120, 150 may include global positioning system (GPS) coordinates, zip-code information, area-code information, street address information, and/or various other generally known types of geo-location information. In one example, the geo-location information may be directly entered into the devices 120, 150 by a user via a user input component, such as a keyboard, touch display, and/or voice recognition microphone. In another example, the geo-location information may be automatically obtained and/or provided by the devices 120, 150 via an internal or external GPS monitoring component. In other embodiments, the geo-location can be automatically obtained without the use of GPS. In some instances, cell signals or wireless signals are used. This helps to save battery life and to allow for better indoor location where GPS typically does not work.”)

(See Mathew, col. 6, lines 34-39: “At step 204, the service provider server 180 locates lenders within a predetermined proximity to the requestor 102 and broadcasts the request to these lenders. For example, the service provider determines the location of the requestor 102 and lenders within a particular distance of the requestor 102.”)

sending, by the PPS to the preferred sender device, an incentive to the preferred sender to relocate to a location within the threshold distance of the requestor and to furnish the at least the portion of the amount of funds to the requestor, wherein the incentive is based on at least one of a location, an urgency of the request, or a time of day;

(See Mathew, col. 6, line 62 to col.7, line 19: “The reward may be in various forms, such as cash rewards, coupons, vouchers, deals, virtual points, ratings, and bounties. To use the service provided by the service provider, the requestor 102 typically pays a fee, although a fee may be waived or not required in certain situations or cases, including whether the requestor 102 is a loyal or valued customer of the service provider. In some embodiments, a portion of this fee is provided to the lender 104 as the reward. For example, part of the fee received from the requestor 102 can be transferred to the account of the lender as a cash reward. The reward may take the form of coupons, vouchers, and deals that the lender can use at nearby businesses. The deals can be offered in conjunction with and paid for by businesses in the vicinity. Virtual points can be “karma points,” which don't have a monetary value, but may be desired by the lender as a social status symbol. Ratings can be provided by the requestor 102 after the transaction. Although the ratings do not have monetary value, they can also act as a social status symbol. The ratings can also be used by the service provider server 180 to select prospective lenders. The requestor 102 may also offer a bounty or premium reward if his or her location is out of the way, the requested cash is a large amount, or if the cash is needed urgently. The bounty serves as an added incentive for lenders to accept the request.”)

transferring, by the PPS, an amount of funds equal to the physical cash delivered by the preferred sender to the requestor from a first stored balance associated with the requestor to a second stored balance associated with the preferred sender.

(See Mathew, col.2, lines 16-29: “In various embodiments, service provider server 180 includes a crowdsource application 184. The crowdsource application 184 receives a request for cash from the requestor 102, locates lenders (e.g., lender 104) in the vicinity of requestor 104, and broadcasts the request to nearby lenders. When a lender 104 accepts the request, the crowdsource application 184 generates a list of all lenders in the area that are interested in providing funds to the requestor 102. The crowdsource application 184 picks a suitable lender 104, based on a list of criteria. The lender 104 and requestor 102 are matched, and the crowdsource application 184 transmits a message to both parties, which allows them to select a time and location to meet. After the parties meet and cash is exchanged, the requestor 102 can acknowledge the receipt of cash, and the crowdsource application 184 provides a reward, if appropriate, to the lender 104. Service provider server 180 may also process a debit of an account of the requestor 102 for the received cash (plus any fees, charges, or incentives for the lender) and a credit of an account of the lender 104 for the cash provided (plus any rewards or incentives from the requestor.”)

However, under a conservative reading of Mathew, it fails to expressly disclose the following claimed features, which are disclosed by Trivedi:
determining that the preferred sender device is located more than a threshold distance away from the location of the requestor device;

determining by the PPS that a new location of the preferred sender device is within the threshold distance from the location of the requestor device;

(See Trivedi, col.22, lines 24-34: “A providing party system also may utilize location-based technologies to receive an alert when a withdrawing party arrives within a threshold distance of providing party system. For example, location-based technologies may include utilizing GPS, multilateration of radio signals, network-based location data, device-based technology, Subscriber Identity Module (“SIM”)-based data, crowdsourced WiFi data, indoor proximity systems, and/or any combination of the above. Location-based technologies may deliver alerts to providing parties when a withdrawing party device is within a threshold distance of the providing party location.”)

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Mathew with Trivedi, because both references are directed to the same field of endeavour, more specificially “Location-based crowdsourced funds” for Mathew and “System and method of social cash withdrawal” for Trivedi.
In regards to claim 20, it is rejected on the same grounds as claim 18. 
In regards to claim 21, 
	21. The method of claim 7, wherein the intervening party is determined from a list of contacts associated with the requestor, the method further comprising:

	determining an order of the list of contacts based on one or more ranking factors; and
	providing the list of contacts in a user interface of a payment application executing on a device of the requestor based on the order.

(See Trivedi, for example at col.1, line 64 through col.2, line 2: “ A providing party may include any party (an individual, a business, or the like) who has cash to provide to the withdrawing party while receiving a transfer of funds from an account associated with the withdrawing party in an account associated with the providing party.”)

(See also at Trivedi’s col.4 lines 36-39, as follows: “A providing party may be determined based on a number of factors including, for example, providing party location, withdrawing party preferences, withdrawing party security preferences, and/or providing party security preferences.”)

In regards to claim 22, 
	22. The method of claim 21, wherein the one or more ranking factors includes at least one of: 

whether a contact of the list of contacts is associated with an existing service account of the payment application; 
whether the contact has participated in a transaction associated with the payment application; 
whether the contact has been associated with the payment application; 
a relationship between the contact and the sender; and 
whether the contact is within a proximity of the sender.

(See Trivedi, e.g. col.1, line 64 through col.2, line 2: “ A providing party may include any party (an individual, a business, or the like) who has cash to provide to the withdrawing party while receiving a transfer of funds from an account associated with the withdrawing party in an account associated with the providing party.”)

(See also at Trivedi’s col.4 lines 36-39, as follows: “A providing party may be determined based on a number of factors including, for example, providing party location, withdrawing party preferences, withdrawing party security preferences, and/or providing party security preferences.”)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Trivedi as cited in the rejection of independent claim 4, and further in view of US 9,626,664 to Bouey et al., (Filed on Jan. 7, 2013). 
In regards to claims 14 and 21-22, under a conservative interpretation, neither Mathew nor Trivedi expressly disclose the following features. In contrast, Bouey discloses these features at col.7, lines 20-31,  col.9, lines 1-52: 

14.    (Previously Presented) The method of claim 4, further comprising:
responsive to determining that the requestor does not have an account associated with [[the]]a payment application installed on the device of the requestor, transmitting a first invitation to the requestor to submit requestor financial account information and to register a service account associated with the    payment application    installed    on the device of the requestor.


(See Bouey, col.7, lines 20-31:  “If the recipient is registered with another payment network, then the funds may be transferred to the recipient by routing the funds through the other payment network”)

See Bouey, col.9, lines 29-52:  “The registration logic 184 is configured to facilitate the process of registering new users. For example, in the preceding discussion, if the token is not recognized at the information directory 168, and is not registered at any other affiliated payment network, then the registration logic may be configured to send the recipient an e-mail or other communication inviting the recipient to register with the payment network. Such an e-mail may include a link to the website provided by the payment service computer system 160. The registration logic 184 may be configured to generate web pages for presentation to the user at the website to facilitate the registration process.”)

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to combine the teachings of Mathew, Trivedi, and Bouey, because all are directed to the same art of transferring cash from sender to recipient.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mathew in view of Trivedi as cited in the rejection of independent claim 4, and further in view of US 2017/0124542 to Sharan (Eff. Filed on Nov. 4, 2015). 
In regards to claim 23, under a conservative interpretation, neither Mathew nor Trivedi expressly disclose the following feature:
23.    The method of claim 4, wherein the incentive is based at least in part on a demand for senders within the threshold distance from the location of the requestor device.

(See Mathew, col. 6, lines 34-39: “At step 204, the service provider server 180 locates lenders within a predetermined proximity to the requestor 102 and broadcasts the request to these lenders. For example, the service provider determines the location of the requestor 102 and lenders within a particular distance of the requestor 102.”)


(See Trivedi, Figure 5, steps 506 and 508, and col.21, lines 30-43: “In block 506, a withdrawal system may perform a search for an available providing party using the withdrawing party preferences and security preferences as well as providing party security preferences. Providing party security preferences may include, for example, withdrawal limits for withdrawing parties, withdrawing party ratings (e.g., a credit rating, a rating indicative of a providing party's rating of the withdrawing party which may then be compiled and averaged, and the like), and the like. By way of example a search may be performed by comparing the withdrawing party location to a providing party location to determine if the providing party location with within the preferred distance determined by withdrawing party preferences.”)

In contrast, Sharan discloses the following in para. [0013]:

[0013] Optionally, if a plurality of currency providers meeting the one or more criteria are identified by the server, the server provides the communication device with details of one or more of the currency providers meeting the criteria, for the individual to select a single one of the currency providers. Alternatively, the server may make a selection itself, e.g. as noted below, the currency providers may be paid a fee for providing physical currency, and if so the server may select the single currency provider meeting the one or more criteria and charging the lowest fee.

Therefore, the incentive (fee) is based at least in part on a demand for senders at a location of the requestor, because if there is a larger supply of senders than there is demand, then the fee will be low (due to the large number of senders to choose from).  Likewise, if there is a smaller supply of senders than there is demand, then the fee will be high (due to the small number of senders to choose from).
It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to further modify the combination of Mathew, Trivedi and Sharan, because all three references are directed to the same art of distributing cash from individuals, without accessing a traditional bank or Automatic Teller Machine (ATM), by use of mobile devices.  

In regards to claim 24, under a conservative interpretation, neither Mathew nor Trivedi expressly disclose the following feature:
24.    The method of claim 4, wherein the incentive is specified by an individual sender of the set of senders.

In contrast, Sharan discloses the following in para. [0013]:

[0013] Optionally, if a plurality of currency providers meeting the one or more criteria are identified by the server, the server provides the communication device with details of one or more of the currency providers meeting the criteria, for the individual to select a single one of the currency providers. Alternatively, the server may make a selection itself, e.g. as noted below, the currency providers may be paid a fee for providing physical currency, and if so the server may select the single currency provider meeting the one or more criteria and charging the lowest fee.

The motivation for combining the three references is the same as in the rejection of claim 23.


RESPONSE TO ARGUMENTS
Re: Claim Rejections - 35 USC § 101
The 35 USC § 101 rejection has been withdrawn, in response to applicant’s amendments to the claims.  
More specifically, the independent claims 1, 4, and 19 have been amended to recite steps that include:
receiving, by the PPS, first location data indicating a location of a requestor device of a requestor user, the intervening user device having transmitted the request and the first location data of the requestor device and the requestor device including a first location sensor for generating the first location data;
receiving, by the PPS from a plurality of sender devices, second location data indicating respective locations of respective individual sender devices of the plurality of sender devices, the individual sender devices including respective second location sensors for generating the respective locations thereof; 
…
receiving, by the PPS, third location data of the preferred sender device indicating a new location of the preferred sender device, and
upon determining that the new location is within the threshold distance from the first location, providing, by the payment application executing on the intervening user device, a user interface to receive a numerical value corresponding to the cash amount;
	…
sending, via a sender payment application executing on the preferred sender device, the request for withdrawal of the cash amount including information identifying the requestor user and the cash amount;
receiving, by the PPS, a confirmation from the intervening user device that the requestor user has received the cash amount; and
making available, to the preferred sender device, the incentive.

The Examiner interprets that the sending and receiving of the initial and new location sensor data, in combination with the determination that the new location of the preferred user device is within a threshold distance from the first location, and further including user interactivity to confirm that the requestor user has received the cash amount, is sufficient to overcome the 35 USC 101 rejection.

Re: Claim Rejections - 35 USC § 103
The 35 USC § 103 rejections of all pending claims (except for claim 25) have been amended, as necessitated by applicant’s amendments to the claims.  
The 35 USC § 103 rejection ofclaim5 has been withdrawn.



Conclusion
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

March 24, 2022